     Case 2:16-cv-00542-JAM-AC Document 64 Filed 05/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MATTHEW DENNIS,                                    No. 2:16-cv-0542 JAM AC P
12                      Plaintiff,
13          v.                                          ORDER
14   SCOTT KERNAN, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis with this civil rights

18   action, requests appointment of counsel on the ground that it should lead to a speedier resolution

19   of this case and success on plaintiff’s requests to obtain effective treatment for his Hepatitis C.

20   ECF No. 48. Attached to plaintiff’s request are several exhibits demonstrating his unsuccessful

21   efforts to obtain legal representation on his own. This is plaintiff’s fourth request for appointment

22   of counsel, see ECF Nos. 3, 11, 19; his prior requests were denied pending the court’s screening

23   of plaintiff’s successive complaints, see ECF Nos. 14, 26.

24          This case now proceeds on plaintiff’s Third Amended Complaint as screened by the court

25   on April 9, 2020. ECF No. 51. The undersigned’s recommended dismissal of numerous

26   defendants is currently pending with the district judge. Id. Service of process on the remaining

27   defendants is not yet complete. ECF No. 61. Plaintiff’s request for appointment of counsel was

28   filed prior to the court’s decisions on these matters.
                                                       1
     Case 2:16-cv-00542-JAM-AC Document 64 Filed 05/21/20 Page 2 of 2

 1          Under 28 U.S.C. § 1915(e)(1), the district court may request the voluntary assistance of an
 2   available attorney to represent an indigent prisoner in a civil rights case only in certain
 3   “exceptional circumstances.” Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.
 4   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990); see also Mallard v. United States Dist.
 5   Court, 490 U.S. 296, 298 (1989) (district courts do not have authority to require attorneys to
 6   represent indigent prisoners in Section 1983 cases). When determining whether “exceptional
 7   circumstances” exist, the court must consider plaintiff’s likelihood of success on the merits as
 8   well as his ability to articulate his claims pro se in light of the complexity of the legal issues
 9   involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). The burden of demonstrating
10   exceptional circumstances is on the plaintiff. Id. Circumstances common to most prisoners, such
11   as lack of legal education and limited law library access, do not establish exceptional
12   circumstances supporting appointment of counsel. Id.
13          In the present case, plaintiff has demonstrated that he is a capable writer, prolific filer, and
14   strong advocate for himself. Although the court is unable at this time to assess plaintiff’s
15   likelihood of success on the merits of his claims, it is clear that plaintiff is capable of pursuing his
16   allegations and claims pro se. For these reasons, the court finds that plaintiff does not meet the
17   exceptional circumstances standard.
18          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for appointment of
19   counsel, ECF No. 48, is denied without prejudice.
20   DATED: May 20, 2020
21

22

23

24

25

26

27

28
                                                        2
